[ex1024001.jpg]
SECOND AMENDMENT TO LEASE THIS SECOND AMENDMENT TO LEASE (this "second
Amendment") is made as , A$J"* t' 2014, by and between ARE-SD REGION NO. 32,
LLC, a Delaware limited liability company ("Landlord"), and ILLUMINA, lNC., a
Delaware corporation ('Tenant"). RECITALS A. Landlord and Tenant are now parties
to that certain Amended and Restated Lease Agreement dated as of March 27,2012,
as amended by that certain First Amendment to Lease dated as of May 23, 2013 (as
amended, the "Lease"). Pursuant to the Lease, Tenant leases certain premises
consisting of approximately 496,070 rentable square feet ("Original Premises")
located at 5200 lllumina Way, San Diego, California ("Project"). The Original
Premises are more particularly described in the Lease. Capitalized terms used
herein without definition shall have the meanings defined for such terms in the
Lease. B. Landlord and Tenant desire, subject to the terms and conditions set
forth below, to amend the Lease to, among other things, expand the size of the
Original Premises by adding approximately 149,663 rentable square feet of space
to be located in a to be constructed building at the Project. NOW, THEREFORE, in
consideration of the foregoing Recitals, which are incorporated herein by this
reference, the mutual promises and conditions contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows: 1. Buildins 6. ln
addition to the Original Premises, commencing on the Building 6 Commencement
Date (as defined below), Landlord leases to Tenant, and Tenant leases from
Landlord, that certain to be constructed building to be located at the Project
shown on Exhibit A attached to this Second Amendment, containing approximately
149,663 rentable square feet of space (the "Building 6"). 2. Deliverv. Landlord
shall be responsible for Landlord's Work (as defined in the Building 6 Work
Letter attached to this Second Amendment as Exhibit B). Landlord shall deliver
Building 6 to Tenant for the commencement of the construction of the Building 6
Tenant lmprovements (as defined in the Building 6 Work Letter) on the Waterproof
Roof Building Shell Delivery Date ("Delivery" or "Delived') which Landlord shall
use reasonable efforts to cause to occur on or before August 8, 2015 ("Target
Buitding 6 Delivery Date"). The "Waterproof Roof Building Shell Delivery Date"
shall be the date that (a)Tenant is notified accurately by Landlord or the
general contractor for Building 6 that construction of the Building Shell (as
defined in the Building 6 Work Letter) is at a point where Building 6 has a
waterproof roof, and (b) Landlord and Tenant reasonably determine that Building
6 is in a condition reasonably acceptable for the commencement and continuing
construction of the Building 6 Tenant lmprovements, subject to reasonable
coordination between Landlord and Tenant taking into account Landlord's
continued construction of the Building Shell during Tenant's construction of the
Tenant lmprovements. lf Landlord fails to timely Deliver Building 6, Landlord
shall not be liable to Tenant for any loss or damage resulting therefrom except
as expressly provided for below, and the Lease, as amended herein, shall not be
void or voidable. lf Landlord does not Deliver Building 6 within 120 days of the
Target Building 6 Delivery Date ("Abatement Trigger Date") for any reason other
than Force Majeure and Tenant Delays (as defined below), then Tenant shall
receive (i) a 1 day abatement of Base Rent othenivise payable by Tenant for
Building 6 for every 1 full day after the Abatement Trigger Date that the
Waterproof Roof Building Shell Delivery Date does not occur through the date
that is 60 days after the Abatement Trigger Date, and (ii) a 2 day abatement of
Base Rent otherwise payable by Tenant for Building 6 for every 1 70828ss36.12 a
Copyri8ht O 2m5, Alexmdria Rcsl llstat llquitiei Irc. ALL UJ RIclrfS RESERVED.
Conridarial snd Prcprietary - Do Nol ^ r , ^ _ii ,, o , ^. Copy or Disribute.
Abxe&ia and thc AleBndrir Logo @ Egislercd mde@ks of Alexandria Real trshte
Equitics, Inc.



--------------------------------------------------------------------------------



 
[ex1024002.jpg]
full day after the date that is 60 days after the Abatement Trigger Date that
the Waterproof Roof . Building Shell Delivery Date does not occur. As used
herein, the term "Tenant Delay" shall mean: (i) any delay caused by Tenant in
connection with the design, permitting or construction of the Building Shell
that actually causes a delay of the Waterproof Roof Building Shell Delivery Date
beyond the date that Delivery would have otherwise occurred but for such delay;
(ii) any interference by Tenant with Landlord's construction of the Building
Shell including, without limitation, in each case, (A) delays arising from
changes requested by Tenant to the specifications for the Building Shell set
forth in Schedule 1 to the Building 6 Work Letter ("Base Shell Changes"), (B)
Tenant's failure to provide Landlord with any information required from Tenant
for the normal progression of Landlord's design, permitting and construction of
the Building Shell in accordance with the detailed schedule of key milestones
attached to this Second Amendment as Exhibit G and so as not to delay Landlord's
substantial completion of Building 6, and/or (C) Tenant's failure to reasonably
coordinate Tenant's construction of the Building 6 Tenant lmprovements with
Landlord. Notwithstanding anything to the contrary contained herein, Tenant
shall be solely responsible for all costs incurred by Landlord in connection
with any Base Shell Changes; provided, however, nothing contained herein shall
obligate Landlord to agree to make any such requested changes. Landlord hereby
agrees to permit Tenant early access, at Tenant's sole risk and expense, to
Building 6 30 days prior to the Waterproof Roof Building Shell Delivery DaE
("Early Access Date") to commence performing the Building 6 Tenant lmprovements,
provided that (i) Tenant's access and work is coordinated with Landlord's
architect and general contractor and complies with the Lease and all other
reasonable restrictions and conditions Landlord may impose, and (ii) all such
access and work by Tenant shall be during normal business hours or otherwise at
such other times as are reasonably designated by Landlord. Notwithstanding the
foregoing, any such entry and work by Tenant and any Tenant Party shall comply
with all established safety practices of Landlord's contractor, and Tenant and
any Tenant Party shall not unreasonably interfere with the performance of
Landlord's Work. Landlord shall have the right to exclude Tenant and any Tenant
Party from Building 6 if such interference is not resolved by Tenant in a manner
reasonably acceptable to Landlord within 1 day after Landlord's written notice
to Tenant. Landlord agrees to use reasonable efforts to cooperate with Tenant in
Tenant's performance of Tenant's Work; provided, however, that in no event shall
Landlord have any obligation to incur any additional or overtime costs in
connection with such cooperation with Tenant. The "Building 6 Commencement Date"
shall be March 23,2016, regardless of whether or not Tenant has completed the
Building 6 Tenant lmprovements; provided, however, that such date shall be
deemed extended by one (1) day for each day of delay due to (i) Force Majeure
delays, or (ii) delays caused by Landlord's breach of its obligations under this
Second Amendment which actually cause a delay of Tenant's Work, provided that no
such delay shall be deemed to have commenced unless Tenant has provided Landlord
with written notice of such delay. Such March 23,2016 date shall also be deemed
extended one (1) day for each day beyond August 8, 2015, that Landlord fails,
for any reason other than Tenant Delays, to deliver the Building Shell to Tenant
in the condition required pursuant to the second paragraph of this Section 2.
Upon the request of Landlord, Tenant shall execute and deliver a factually
correct written acknowledgment of the Early Access Date, the Waterproof Roof
Building Shell Delivery Date and the Building 6 Commencement Date in
substantially the form of the "Acknowledgement of Commencement Date" attached to
the Lease as Exhibit D; orovided, however, Tenant's failure to execute and
deliver such acknowledgment shall not affect Landlord's or Tenant's rights
hereunder. Tenant acknowledges that Landlord shall require access to Building 6
following the Waterproof Roof Building Shell Delivery Date in order to complete
the construction of the Building Shell. Landlord and its contractors and agents
shall have the right to enter Building 6 following the Waterproof Roof Building
Shell Delivery Date to complete the Building Shell. Tenant agrees to coordinate
such entry with Landlord but Tenant acknowledges that Landlord's completion of
the Building Shell may adversely affect Tenant's construction of the Building 6
Tenant lmprovements Copyright O 2m5, Alexandria Rrsl lishb Iiquilies, lnc.
ALL(-l-) RIGIITSRESERVED. Conlid$tialandPrcprietary-DoNor ^ , , ,Y* R r ^. Copy
or qsribue. Abrandria md the Alexaodria Logo re - -' Bgiscr€d mdcrurks of
Aleredria Real llshte Equitics,ltrc. 708285536.r2



--------------------------------------------------------------------------------



 
[ex1024003.jpg]
(as defined in the Building 6 Work Letter). Landlord shall reasonably cooperate
with Tenant in . order to minimize such adverse effects. Except as set forth in
the Building 6 Work Letter: (i) Tenant shall accept Building 6 in its condition
as of the Waterproof Roof Building Shell Delivery Date; (ii) except as otherwise
provided in the Building 6 Work Letter, Landlord shall have no obligation for
any defects in Building 6. Any occupancy of Building 6 by Tenant before the
Building 6 Commencement Date shall be subject to all of the terms and conditions
of the Lease, excluding the obligation to pay Base Rent. Tenant agrees and
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the suitability of Building 6 for the
conduct of Tenant's business, and Tenant waives any implied warranty that
Building 6 is suitable for the Permitted Use. 3. Definition of Premises.
Commencing on the Building 6 Commencement Date, the defined term "Premises" on
page 1 of the Lease shall be deleted in its entirety and replaced with the
following: "Premises: That certain portion of the Project consisting of (i) a
building containing approximately 171,340 rentable square feet ("Building 1"),
(ii) a building containing approximately 159,272 rentable square feet ("Building
2"), (iii) a central plant building containing approximately 15,969 rentable
square feet (referred to herein as the "Gentral PIant Building" or "Building
3"), (iv) that certain office/laboratory building containing approximately
127,373 rentable square feet ("Building 4"), (v) that certain tenant activity
center building containing approximately 22,116 rentable square feet (referred
to herein as the "Activity Center" or "Building 5"), and (vi) that certain
building containing approximately 149,663 rentable square feet ("Building 6").
Building 1, Building 2, Building 3, Building 4, Building 5, Building 6 and the
Central Plant are all as shown on Exhibit A. Building 1, Building 2, Building 3,
Building 4, Building 5 and Building 6 are collectively referred to herein as the
"Buildings"." As of the Building 6 Commencement Date, Exhibit A to the Lease
shall be amended to include Building 6 as shown on Exhibit A attached to this
Second Amendment. Rentable Area of Premises and Proiect. Commencing on the
Building 6 Commencement Date, the defined terms "Rentable Area of Premises" and
"Rentable Area of ProJect" on page 1 of the Lease shall be deleted in their
entirety and replaced with the following: "Rentable Area of Premises: 645,733
rentable square feet" "Rentable Area of Project: 645,733 rentable square feet"
Base Rent. (a) Original Premises. Tenant shall continue to pay Base Rent for the
Original Premises as provided for in the Lease through the expiration date of
the Lease. (b) Building 6. Commencing on the Building 6 Commencement Date,
Tenant shall pay Base Rent for Building 6 in the amount of $1.38 per rentable
square foot of Building 6 per month. Base Rent payable for Building 6 shall be
increased on every other anniversary of the Building 6 Commencement Date (each a
"Building 6 Adjustment Date") by multiplying the Base Rent payable with respect
Building 6 immediately before such Building 6 Adjustment Date by the Rent
Adjustment Percentage and adding the resulting amount to the Base Rent payable
with respect to Building 6 immediately before such Building 6 Adjustment Date.
4. 5. 708285536.12 ,^ CopyriShr O 2m5, Alexanddu Rlsl lls(ate l4uitie!, ltrc,
AI-L LIJ RICIITS RFSERVED. Confiderrial snd Profrietry - Do Not ^ , , , ii ,, R
I A- Copy or Disributs- Abrm&ia ild lheAlerandrir Logo rcrgistered mdeMks of
Alexandiia Real !$ae Equiticc. lnc.



--------------------------------------------------------------------------------



 
[ex1024004.jpg]
7. Tenant's Share of Operatinq Expenses. Tenant shall be required to pay all
Operating . Expenses with respect to Building 6 and Tenant's Share of Operating
Expenses shall continue to be 100%. For the avoidance of any doubt, nothing
contained in this Second Amendment is intending to limit or reduce the Operating
Expenses which Tenant is required to pay for the Project (including, without
limitation, Building 6) prior to the Building 6 Commencement Date.
Re-Measurement. (a) Original Premises. Landlord and Tenant agree that the
rentable square footage of the Original Premises set forth in the Lease (and
this Second Amendment) is conclusively deemed to be the rentable square footage
of the Original Premises and, notwithstanding anything to the contrary contained
in the Lease, the rentable square footage of the Original Premises shall not be
subject to re-measurement. (b) Building 6. Landlord and Tenant agree that the
rentable square footage of Building 6 is conclusively deemed to be 149,663
rentable square feet and, notwithstanding anything to the contrary contained in
the Lease or this Second Amendment, the rentable square footage of Building 6
shall not be subject to re-measurement. Parkinq. Section 10 of the Lease is
hereby deleted in its entirety and replaced with the following: '10. Parking.
Subject to all matters of record, Force Majeure, a Taking (as defined in Section
19 below), the PID Permitand theexercise byLandlord of its rights hereunder,
Tenantshall have the right to use all of the parking spaces at the Project for
the first 36 months after the lnitial Commencement Date. Tenant's right to use
all of the parking spaces at the Project shall be extended for so long as all of
Tenant's Expansion Rights (as defined in Section 39) continue in full force and
effect. All of Tenant's parking rights under this Lease shall, during the Base
Term, be at no additional cost to Tenant, except as provided for herein.
Notwithstanding anything to the contrary contained herein, Landlord and Tenant
acknowledge and agree that all parking at theProject (including, without
limitation, the number of parking spaces available in the Parking Structure(s)
(as defined below) and in the balance of the Project) shall be required at all
times to satisfy all Legal Requirements for the Project. Notwithstanding
anything to the contrary contained in this Lease, Tenant may only elect to
exercise any of its Extension Rights under Section 40 with respect to less than
all of the Buildings, if, as of the commencement date of the applicable
Extension Term, (i) there are at least 3 parking spaces per 1,000 rentable
square feet available for each Building with respect to which Tenant does not
extend the Term of the Lease and those parking spaces are in close proximity to
the applicable Building, and (ii) there are sufficient parking spaces available
for each Building with respect to which Tenant has elected to extend the Term of
the Lease to comply with applicable Legal Requirements (but in no event no less
than 2.5 parking spaces per 1,000 rentable squarefeet). Tenant agrees to
indemnify, defend, save and hold Landlord harmless from and against any and all
Claims (including, without limitation, from any Governmental Authority) at any
time(s)(including, without limitation, during the construction of any
Building(s) and/or Parking Structure(s)) in connection with there not being
sufficient parking spaces at the Project as may be required by applicable Legal
Requirements. lf Tenant's Expansion Rights expire and/or Landlord commences
constructing any new buildings at the Project ("New Gonstruction"), Tenant
shall, subject to the provisions of this Section 10, have the right, in common
with other tenants of the Project pro rata in accordance with the rentable area
of the Premises and the rentable areas of the Project occupied by such other
tenants, to park in those areas designated for non-reserved parking, subject in
each case to Landlord's commercially reasonable rules and regulations; provided,
however, that Landlord may reduce the allocation to Tenant to less than Tenant's
pro rata share if Tenant's pro rata share would result in any Building(s) at the
Project not being leased in their entirety by Tenant having 8. A Copyrighr O
200.5, Alexe&ir Rel ljsllle Iquitbs, lno. A1"L LIJ RICIITS RESERVED.
Confidcrtial ard Propdot{ry - Do Nol ^ r, x ii n R I ^. Copy or Disriblk.
Alaxadlia ald theAlexeddr Logo e regisrmd mde@rks of Alex&ndtia Real trstate
Equitica, :nc. '108285536.12



--------------------------------------------------------------------------------



 
[ex1024005.jpg]
10. less than 3 parking space per 1,000 rentable square feet. Landlord may
allocate parking spaces . among Tenant and other tenants in the Project as
described above if Landlord determines that parking facilities are becoming
crowded. lf Landlord commences New Construction, Tenant may elect to mark as
reserved or separate and secure its parking from the balance of the Project, in
which case, Landlord shall reasonably cooperate with Tenant to effectuate, if
possible and at Tenant's sole cost and expense, such a separation of Tenant's
parking in a manner reasonably acceptable to Landlord and Tenant. Landlord shall
not be responsible for enforcing Tenant's parking rights against any third
parties, including other tenants of the Project. Notwithstanding anything to the
contrary contained herein, the number of parking spaces allocated to Tenant for
Building 6 (and/or any other Expansion Buildings) shall be reduced by the number
of parking space which Landlord reasonably determines cannot be constructed or
used as a result of any generator(s), not to exceed 2 generators, and/or any
HVAC pad(s)/enclosure(s) constructed in connection with the Tenant's use of
Building 6 (and/or any other ExpansionBuildings). Tenant acknowledges and agrees
that the location and screening (and related landscaping with respect to) any
such generato(s) and/or HVAC pad(s)/enclosure(s) shall be subject to Landlord's
prior written approval (not to be unreasonably withheld, conditioned or delayed)
and Tenant shall be responsible for bearing all costs in connection foregoing;
provided, however, that Tenant may use the Building 6 Tl Allowance to pay for
the same in connection with Building 6." Permitted Use. ln addition to the
Permitted Use (as provided for on the first page of the Lease), Tenant shall be
entitled to use Building 6 for manufacturing purposes in compliance with
applicable Legal Requirements. Notwithstanding anything to the contrary
contained in the Lease or that certain letter agreement between Landlord and
Tenant dated May 10, 2013 ("Letter Agreement"), Tenant shall be entitled to use
Building 5 and the amphitheater adjacent to Building 5, subject to the terms and
conditions of the Lease and the Letter Agreement, for lectures, concerts, plays,
fundraising activities and/or similar events conducted by or for certain
businesses, non-profit entities and/or individuals, whether or not they are
engaged in the health and life sciences industry. Alterations. Section 12 of the
Lease is hereby amended as follows: (a) The language in clause (vi) in the
second sentence of the first paragraph of Section 12 which reads as follows
"(vi) do not involve a use of the Premises that is inconsistent with the current
use of the Premises, without Landlord's prior approval if the cost of any such
Alteration (excluding carpeting and painting) does not exceed $100,000 and the
aggregate cost of all such Alterations (excluding carpeting and painting) in any
12 month period does not exceed $300,000" is hereby deleted in its entirety and
replaced with the following: "(vi) do not involve a use of the Premises that is
inconsistent with the current use of the Premises, without Landlord's prior
approval, and if the cost of any such Alteration (excluding carpeting and
painting) does not exceed $400,000 per occurrence and the aggregate cost of all
such Alterations (excluding carpeting and painting) in any 12 month period does
not exceed $2,000,000". (b) Notwithstanding anything to the contrary contained
in the third to last sentence of the second paragraph of Section 12 of the
Lease, in no event shall Tenant be required to pay to Landlord any plan review,
coordination, scheduling or supervision fee in connection with any Notice-Only
Alterations. Extension Riqht. For the avoidance of doubt, the Extension Rights
granted to Tenant pursuant to Section 40(a) of the Lease shall apply to Building
6. Notwithstanding anything to the contrary contained in Section 40(a), if
Tenant elects to exercise any Extension Right(s) for Building 6 pursuant to
Section 40(a), upon the commencement of the applicable Extension Term, Base Rent
11. Copyrigh O 2005, Alexardlid tcrl EslaE Lquities, lnc. ALl, UJ RICII-IS
RESERVED. Confid€nrial and Propdotdy - Do Not n , , , ;i ,, R r A Copy or
Disribuk. Alexildriaed thc Alcxandda Logo @' regismd mdemrls of Alexardria Resl
LrsEre Equities,lnc. 708285536.12



--------------------------------------------------------------------------------



 
[ex1024006.jpg]
12. for Building 6 shall be payable at the Building 6 Market Rate (as defined
belorru). Base Rent for . Building 6 shall thereafter be adjusted on each
anniversary of the commencement date of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Building 6 Market
Rate is determined (or as part of the determination of Building 6 Market Rate as
provided in Section 40(b) if the parties are unable to agree on the Building 6
MarketRate). As used herein, "Building 6 Market Rate" shall mean the rate that
comparable landlords of comparable buildings have accepted in current
transactions from non-equity (i.e., not being offered equity in the buildings),
nonrenewal, non-expansion and nonaffiliated tenants of similar financial
strength for space of comparable size, quality (based on the Building Shell and
the depreciated amount of the Building 6 Tenant lmprovements paid for with the
Building 6 Tl Allowance (assuming a 38-year amortization schedule) and the land
value for Building 6 agreed upon by the parties (for the avoidance of doubt, the
"land value" for Building 6 shall mean that portion of the Project allocated to
or required for Building 6 along with the parking required pursuant to
applicable Legal Requirements in connection with Building 6 and not any excess
land), parking spaces allocated to Building 6 and floor height in first class
manufacturing/research and development buildings, as applicable, in the
University Towne Center area of San Diego for a comparable term, with the
determination of the Building 6 Market Rate to take into account all relevant
factors, including tenant inducements, leasing commissions, allowances or
concessions, if any. lf the allowances, free rent and/or other economic
concessions granted with respect to Building 6 pursuant to this Section 11
differ from those granted in the comparable transactions, an adjustment to the
applicable Building 6 Market Rate shall be made on a basis consistent with the
adjustments commonly made in the market for comparable differenoes in concession
packages. For the avoidance of doubt, in no event shall the Building 6 Market
Rate include the cost of any tenant improvements or other alterations to
Building 6 paid for solely by Tenant. Earlv Termination Riqht. For the avoidance
of doubt, if Tenant elects to exercise its Termination Right pursuant to Section
42 of the Lease, the lease with respect to Building 6 shall also terminate on
the Termination Date and the Early Termination Payment payable by Tenant shall
also include (i) an amount equal to 6 months of Rent with respect to Building 6
at the amount payable with respect to Building 6 by Tenant as of the date that
Tenant delivers the Termination Notice to Landlord, and (ii) an amount equal to,
as calculated by Landlord and provided to Tenant within 10 business days after
Tenant delivers a written request therefor to Landlord, (1) the unamortized
Building 6 Tl Allowance, and (2) all of the unamortized third party leasing
commissions paid by Landlord in connection with Tenant's lease of Building 6,
which amounts in this clause 12(ii) shall be subject to verification by Tenant.
Risht to Exoand. Section 39 of the Lease is hereby deleted in its entirety and
replaced with the following: '39. Right to Expand. (a) Expansion in the Project.
Subject to the provisions of this Section 39, Tenant shall have the right, but
not the obligation, on or before December 31,2018 ("Expansion Right Expiration
Date") to expand the Premises (the "Expansion Rights") to include the to be
constructed buildings (including any related subterranean parking) contemplated
on the project site plan attached hereto as Exhibit H ("Project Site PIan") as
(i) Building 7, which Landlord currently contemplates will contain 4 floors and
a total of approximately 195,000 rentable square feet of laboratory and/or
office space ("Building 7'), (ii) Building 8, which Landlord currently
contemplates will contain 4 floors and a total of approximately 198,000 rentable
square feet of laboratory and/or office space ("Building 8"), and (iii) Building
9, which Landlord currently contemplates will contain 1 floor and a total of
approximately 6,800 rentable Equare feet for an amenity building ("Building 9"),
all upon the terms and conditions in this Section 39; provided, however, that
all of the Expansion Requirements (as defined below) are met each time Tenant
exercises an Expansion Right. Building 7, Building 8 and Building 9 shall each
be individually referred to herein as an "Expansion Building" and collectively
as the "Expansion Buildings". 13. 70828ss36.12 ,^ C{pyrighr @ 2m5, Aiexandrir
Rrll l$taB Iquitic; lno. A1l(I) RICIITS RESERVED. Conlidetrial .nd Protrictaty -
Do Nol ^,, " ii,, o, n_ Copy or Disribuk- Alexmdr:a and theAlem&ir Logo eregismd
mderuIs orAlexan*ia Real trslate Equiries,lf,c.



--------------------------------------------------------------------------------



 
[ex1024007.jpg]
Landlord shall endeavor to cause the Expansion Buildings to be constructed in a
manner ' consistent with the site plan attached to the Second Amendment as
Exhibit F. Notwithstanding anything to the contrary contained in this Lease,
Tenant acknowledges that the Project Site Plan and the rentable square footage
provided for above with respect to the Expansion Rights (and the Expansion
Buildings) contemplates entitlements and approvals for the Project which
Landlord does not currently have and may not obtain and, in the event that
Landlord does not obtain all of such entitlements and approvals on terms and
conditions, acceptable to Landlord in its sole and absolute (but good faith)
discretion, Landlord shall have the right at any time, in Landlord's sole and
absolute (but good faith) discretion but after consultation with Tenant, to
amend both the Expansion Rights to which Tenant is entitled under this Lease and
the Project Site Plan in a manner reasonably acceptable to Landlord and
reflective of the actual entitlements and approvals obtained by Landlord.
Landlord agrees that, while Tenant's Expansion Rights remain in effect, Landlord
shall not transfer the entitlements actually obtained by Landlord with respect
to the Project and required for the development and construction of the
Expansion Buildings, up to the 399,800 rentable square feet of entitlements in
the aggregate contemplated above, to anotherproject. Notwithstanding the
foregoing, Landlord may transfer any entitlements actually obtained by Landlord
in excess of the 399,800 rentable square feet of entitlements contemplated above
to another project at any time. Upon Tenant's written request from time to time
during the Term (but in no event more than twice during any calendar year),
Landlord shall provide to Tenant updated information regarding the status of
entitlements for the Project, including, but not limited to, material
correspondence between Landlord and any governmental authority regarding such
entitlements. As used in this Lease, "Expansion Requirements" shall mean that
all of the following requirements are satisfied: (i) Tenant is not in material
Default under any provision of the Lease; (ii) Tenant has a credit rating of
"BBB-' or better from Standard & Poor's Corporation, or "Baa3" or better from
Moody's lnvestors Service, lnc. (or in each case any successor thereof), or, in
the event that Tenant does not have a credit rating at that time, Tenant has a
net worth (as determined in accordance with GAAP) that is not less than the
Minimum Net Worth Amount; and(iii) lllumina, lnc., a Delaware corporation, or
any entity leasing or subleasing the Premises pursuant to a Permitted
Assignment, is the tenant occupying and operating out of at least 70o/o of the
Premises under this Lease. Subject to the terms and conditions of this Section
39, if Tenant elects to exercise an Expansion Right with respect to any
Expansion Building(s), Tenant shall, on or before the Expansion Right Expiration
Date, deliver written notice to Landlord of its election to exercise such
Expansion Right (each, an "Expansion Notice"), which Expansion Notice shall
identify the Expansion Building(s) with respect to which Tenant is exercising
its Expansion Right (each an "ldentified Expansion Building") along with a
deposit in the amount of $100,000 multiplied by the number of ldentified
Expansion Buildings identified in the Expansion Notice for use by Landlord for
the initial costs actually incurred by Landlord in connection with the initial
design and pricing (collectively, lnitia! Costs") for each ldentified Expansion
Building ("Expansion Deposit"). Landlord agrees to contribute up to $100,000 for
the lnitial Costs associated with each ldentified Expansion Building following
the exhaustion of Tenant's applicable Expansion Deposit for such ldentified
Expansion Building (evidence of which exhaustion/contribution shall be provided
to Tenant upon Tenant's written request from time to time in the form of a
detailed line item statement). Notwithstanding anything to the contrary
contained herein, Tenant acknowledges and agrees that (i) Landlord shall have no
obligation to commence the design and/or construction of any Expansion Building
prior to Tenant delivering an Expansion Notice and an Expansion Deposit with
respect to such Expansion Building to Landlord, (ii) in no event shall Tenant
have the right to exercise an Expansion Right with respect to any later numbered
Expansion Building if Tenant has not previously or concurrently therewith
exercised an Expansion Right with respect to the Expansion Building number
immediate preceding it (e.g. Tenant cannot elect to exercise an ,^ Copyright O
2005, Alcxandfi! Rcel tiac Lquiric$, lDc. ALL tlJ RICI ITS RESERVED.
Confidcnrial and prapfietary - Do No1 ^ r L r ii o o, o. Copy u Dsribok.
Alexildria ed theAlexe&i! Logo eEgiskrcd mderDrls of Alexe{ria Real ltshte
Equitics,:nc. 70828ss36.12



--------------------------------------------------------------------------------



 
[ex1024008.jpg]
Expansion Right for Building 8 if Tenant has not exercised an Expansion Right
for Building 7) and . Landlord shall have the right, in Landlord's sole and
absolute discretion, to elect not to construct any later numbered Expansion
Building(s) for Tenant if Tenant elects as provided for in this Lease to rescind
its Expansion Notice with respect to an earlier numbered Expansion Building
(e.9., Landlord can elect not to construct Building 8 if Tenant rescinds its
Expansion Notice for Building 7), (iii) in no event shall Tenant have the right
under any circumstances to exercise an Expansion Right with respect to less than
all of the rentable square footage of an Expansion Building, (iv) the Project
Site Plan including, without limitation, the number of floors, rentable square
footages, configuration and locations of the Expansion Buildings within the
Project are not guaranteed and are subject to change by Landlord in the exercise
of Landlord's reasonable discretion; provided, however, that so long as all of
Tenant's Expansion Rights remain in full force and effect under this Section 39,
any such changes made by Landlord shall not materially and adversely impact: (A)
the use of the Expansion Buildings for the Permitted Use, (B) Tenant's ability
to access the Premises, (C) Tenant's parking rights under Section 10, or (D) the
total square footage available to Tenant for expansion of the Premises pursuant
to this Section 39(a), and (v) Landlord's obligation to develop each Expansion
Building on receipt of the applicable Expansion Notice is expressly conditioned
upon and subject to, and with Landlord having no liability for the failure of
any of such conditions (except as otherwise expressly provided herein),
Landlord's ability to obtain, on terms and conditions reasonably acceptable to
Landlord, all governmental approvals necessary to permit the design and
construction of the applicable Expansion Building, the reasonable availability
of materials and labor and all other conditions outside of Landlord's reasonable
control. lf Tenant exercises its Expansion Rights hereunder with respect to any
Expansion Building and does not exercise any of its rescission rights under
Section 39(c) with respect thereto, Landlord agrees to use reasonable and
diligent efforts to pursue and obtain as contemplated under this Lease and the
applicable work letter the necessary governmental approvals to permit the design
and construction of such Expansion Building. (b) Extension of Expansion Right
Expiration Date. Tenant shall have the right to extend the Expansion Right
Expiration Date by delivering written notice ("EIection Notice") of such
election to Landlord no later than June 30, 2018, in which case, commencing on
January 1, 2019 ("Land Rent Commencement Date"), and continuing thereafter on
the first day of each month until the Outside Expansion Right Expiration Date
(as defined below), Tenant shall be required to pay rent to Landlord ("Land
Rent") in an amount which results in Landlord receiving in equal monthly
installments a 7.5o/o pil annum return on the amount of the then Buildable
Entitlements at the Project (not to exceed 318,152) multiplied by $34.09 for
each square foot of such Buildable Entitlements. The Land Rent shall be
increased on every other anniversary of the Land Rent Commencement Date by the
Bi-Annual Rent Adjustment Percentage. For example, if Tenant elects to extend
the Expansion Right Expiration Date as provided for in this Section 39(b) and
Tenant has not commenced paying Base Rent on any Expansion Building, the Land
Rent due on January '1, 2019, shall be $67,786.25 per month (calculated as
follows: 318,152 X $34.09 per square foot X 7.5%) divided by 12).
Notwithstanding anything to the contrary contained herein, if, commencing on
January 1,2019 and continuing for each month of the Term, Tenant pays the Land
Rent due under this Lease and Tenant timely exercises any express right which
Tenant has under Section 39(eXE) to terminate this Lease with respect to the
Expansion Building then being constructed, Landlord shall refund to Tenant the
allocable portion of the Land Rent paid by Tenant with respect to such Expansion
Building between the date that Tenant exercised the Expansion Right for such
Expansion Building and the date Tenant elects to terminate the Lease pursuant to
Section 39(eXE) with respect to such Expansion Building. ln no event, however,
shall Tenant be entitled to any refund of any Land Rent if Tenant's termination
right under Section 39(eXE) is caused in whole or in part by any revocation of
any entitlements existing as of the date hereof. lf Landlord receives written
notice from any Governmental Authority revoking any entitlements existing as of
the date hereof, Landlord shall provide Tenant with a copy of such notice and
the Land Rent shall be adjusted accordingly on a going forward basis.
708285536.12 Copyiight @ 2005. Alexmdia Raal Lltstr trquities, Inc. AII(!lJ
RIGIITS RESERVED. Confideitial od Proprietary - Do Not ^ , , , ii ,, o , ^_ Copy
or DisribuE. Alcxildlia od thc Alerudria Logo rc Fgismd hdelMls of Alerandd.
Real llsute Equilics, ]nc.



--------------------------------------------------------------------------------



 
[ex1024009.jpg]
lf Tenant does not provide Landlord with an Election Notice by June 30, 2018,
then , Landlord shall provide Tenant with a written notice stating in bold and
all caps 12 point font that Tenant's failure to respond in writing to Landlord
within 10 business days after Tenant's receipt of Landlord's notice and
affirmatively electing in such response to extend the Expansion Right Expiration
Date shall be deemed Tenant's election to waive Tenant's right to extend the
Expansion Right Expiration Date. lf in Tenant's response notice, Tenant elects
to extend the Expansion Right Expiration Date, Tenant shall be required to
commence paying Land Rent as provided for in this Lease commencing on January
1,2019. As used in this Lease, (i) "Outside Expansion Right Expiration Date"
shall mean the earlier of (a) the date which is 6 months after the date Tenant
provides Landlord with written notice of its election to terminate all of its
unexercised Expansion Rights under this Section 39, and (b) October 31,2031; and
(ii) "Buildable Entitlements" shall mean 318,152 rentable square feet of space
contemplated for the Expansion Buildings (notwithstanding that the contemplated
rentable square footage for the Expansion Buildings is 399,800 rentable square
feet) minus the rentable square footage of the Expansion Building(s) for which
Tenant is paying Base Rent. For the avoidance of doubt, (x) following the
Expansion Right Expiration Date or, if applicable the Outside Expansion Right
Expiration Date, or (y) if Tenant is not paying the Land Rent which Tenant is
required to pay to Landlord under this Lease, Landlord shall have the right to
develop any new building(s) at the Project and lease all or any portion of such
new building(s) to any third party(ies) (except as provided in Sections 39(fl
and 44(r)) upon any terms and conditions acceptable to Landlord. (c) Rescission
Rights. (i) lnitial Rescission Right. Following receipt of each Expansion
Notice, Landlord shall deliver to Tenant a detailed written line item estimate
on the part of Landlord of the Project Costs (as defined below) for the
ldentified Expansion Building ("lnitial Project Cost Estimate") along with a
corresponding estimate of the initial monthly Base Rent which would be due for
the applicable ldentified Expansion Building ("lnitial Base Rent Estimate").
Tenant shall have the right ("lnitial Rescission Right") to rescind the
applicable Expansion Notice by delivery to Landlord of a written rescission
notice ("lnitial Rescission Notice") on or before the date that is 15 business
days after Landlord's delivery to Tenant of the lnitial Project Cost Estimate
and lnitial Base Rent Estimate for the ldentified Expansion Building if (and
only if) the lnitial Base Rent Estimate for the ldentified Expansion Building
for the first year of the Base Term for such ldentified Expansion Building
exceeds $3.00 per rentable square foot per month ("Cap Amount"). The Cap Amount
provided for in the preceding sentence applies if the first year of the Base
Term for the ldentified Expansion Building is reasonably estimated by Landlord
to commence within 24 months after the lnitial Commencement Date, and the Cap
Amount shall thereafter be increased by the Bi-Annual Rent Adjustment Percentage
on every other anniversary of the lnitial Commencement Date. The lnitial
Rescission Right shall only apply, depending on when the Base Term for the
ldentified Expansion Building is reasonably estimated by Landlord to commence,
if the lnitial Base Rent Estimate exceeds the Cap Amount (as adjusted). lf
Tenant fails to timely deliver the lnitial Rescission Notice to Landlord, Tenant
shall be deemed to have waived its lnitial Rescission Right. lf Tenant delivers
the lnitial Rescission Notice to Landlord pursuant to this paragraph (and Tenant
does not continue to pay Land Rent as provided for in this Lease), Tenant's
Expansion Right with respect to the ldentified Expansion Building shall
terminate and be of no further force or effect, in which case Tenant shall harre
no further rights under Section 39 with respect to such ldentified Expansion
Building, and Landlord shall have the right to develop any new building(s) at
the Project and lease all or any portion of such new building(s) to any third
party(ies) (except as provided in Sections 39(fl and 44(r)) upon any terms and
conditions acceptable to Landlord unless Tenant continues to pay the Land Rent
as provided for in Section 39(b) in which case Landlord shall not have the right
to develop any new building(s) untilthe Outside Expansion Right Expiration Date.
,^ Clprrighr @ 2m.5. Alexandril tErl I$taE Ihuities, lnc. ALL(I) RICImS
RESERVED. Confidcnti3l rnd Prcprietary - Do Nor ^,,, ii,, R I a_ Copy or
Disribu@. Aloxm&ia ud theAlexao&i{ LoSo rc' regiskEd mdemalks ofAl€rsdria Real
Esute Equitics, loc. 70828ss36.t2



--------------------------------------------------------------------------------



 
[ex1024010.jpg]
(ii) Final Rescission Right. Following Tenant's waiver of its lnitial Rescission
Right and the development by Landlord of preliminary plans for such ldentified
Expansion Building, Landlord shall prepare a RFP for 3 general contractors
reasonably acceptable to Landlord and Tenant who will each be requested to
respond with their fee and general conditions based on the Expansion Building
Preliminary Plans. Landlord and Tenant shall use reasonable efforts to agree
upon one of the bids ("Gontractor's lnitial Bid") for the purposes of developing
a revised estimate of the Project Costs. Based on the Contractor's lnitial Bid,
Landlord shall deliver to Tenant a revised written estimate on the part of
Landlord of the Project Costs for the ldentified Expansion Building ("Revised
Project Cost Estimate"). Tenant shall have a final right ("Finat Rescission
Right") to rescind the applicable Expansion Notice by delivery to Landlord of a
written rescission notice ("Final Rescission Notice") on or before (i) the date
that is 15 business days after Landlord's delivery to Tenant of the Revised
Project Cost Estimate for the ldentified Expansion Building if (and only if) the
Revised Project Cost Estimate exceeds the lnitial Project Cost Estimate by more
lhan 20o/o, or (ii) the date that is 5 business days after Landlord selection of
such Contractor's lnitial Bid for the purposes of developing the Revised Project
Cost Estimate if Tenant was unwilling to agree to use the Contractor's lnitial
Bid selected by Landlord for the purposes of developing a revised estimate of
the Project Costs. lf Tenant fails to timely deliver the Final Rescission Notice
to Landlord, Tenant shall be deemed to have waived its Final Rescission Right.
lf Tenant delivers the Final Rescission Notice to Landlord pursuant to this
paragraph (and Tenant does not continue to pay Land Rent as provided for in this
Lease), Tenant's Expansion Right with respect to the ldentified Expansion
Building shall terminate and be of no further force or effect, in which case
Tenant shall have no further rights under Section 3g with respect to such
ldentified Expansion Building, and Landlord shall have the right to develop any
new building(s) at the Project and lease all or any portion of such new
building(s) to any thirdparty(ies) (except as provided in Sections 39(fl and
44(r)) upon any terms and conditions acceptable to Landlord unless Tenant
continues to pay the Land Rent as provided for in Section39(b) in which case
Landlord shall not have the right to develop any new building(s) until the
Outside Expansion Right Expiration Date. (iii) Effect of Multiple Rescissions.
Notwithstanding anything to the contrary contained in this Lease, if Tenant's
exercises a second lnitial Rescission Right and/or a second Final Rescission
Right under this Lease, Tenant shall be solely responsible (without any
contribution from Landlord) for all lnitial Costs and other related costs
incurred by Landlord in connection with all future exercises by Tenant of any of
its Expansion Rights. (iv) Acknowledgement. lf Tenant elects to exercise either
its lnitial Rescission Right or its Final Rescission Right with respect to any
ldentified Expansion Building, Landlord shall return to Tenant any unused
portion, if any, of the Expansion Deposit delivered by Tenant to Landlord with
respect to such ldentified Expansion Building. Tenant acknowledges and agrees
that the lnitial Project Cost Estimates and the Revised Project Cost Estimate
provided by Landlord and the Contractor's lnitial Bid delivered pursuant to the
provisions of Section 3g(cXi) and (jj) are merely estimates and are not a
guaranty of actual Project Costs and/or the amount of Base Rent which will be
payable for any ldentified Expansion Building and Landlord shall have no
liability to Tenant in connection therewith nor shall Tenant have any additional
rescission rights beyond those expressly provided for in Section 39(cXi) and
(!!). (d) Lease Terms for Expansion Building(s). Tenant acknowledges and agrees
that if Tenant leases any Expansion Building(s) pursuant to this Section 39, al!
of the terms and conditions of this Lease shall apply to the leasing of such
Expansion Building, except that: (i) the definitions on page 1 of this Lease
shall be amended as necessary to document and reflect the addition of the
applicable Expansion Building to the Project; (ii) Tenant shall be required to
pay annual Base Rent in equal monthly installments for the first 12 months
following the Expansion Building Rent Commencement Date (as defined below) for
the applicable Expansion Building at a rate which provides Landlord with an
annual return on all Project Costs for such Expansion Building which is the
greater of (A) 300 basis points above the 10-year U.S. Treasury yield as of
708285536.12 10 ,^ Clpyrighl O 2m5, Alexmdli{ R.al Lsbb lhuiaiBs, lnc. ALL(Il
RlGl ffs RESERVED. Confid€ntial and Proprieaary - Do Nol ^,,, ii,, R I ^ Copy d
Disribuk. Alexudria ed theAlexandds Logo re ftgisErcd mdemrks of Alexm&ia Real
tlshte Equities, tnc.



--------------------------------------------------------------------------------



 
[ex1024011.jpg]
the date that Landlord receives the applicable Expansion Notice, and (B) 8.5%,
and such return . shall be subject to increases as provided for in Section 4
hereof by the Bi-Annual Rent Adjustment Percentage on every other anniversary of
the applicable Expansion Building Rent Commencement Date; (iii) the Base Term of
the Lease with respect to the applicable Expansion Building shall expire on the
same day as the Base Term with respect to the original Premises; provided,
however, that each time Tenant exercises its Expansion Right wlth respect to any
Expansion Building during the last 120 months of the Base Term, the Base Term
for the entire Premises shall be extended each time to the date that is 120
months after the Expansion Building Rent Commencement Date for the applicable
Expansion Building; (iv) Landlord shall be responsible for the construction of
tenant improvements in each Expansion Building desired by Tenant which
improvements shall be of a fixed and permanent nature approved by
Landlord("Expansion Building Tenant lmprovements") and shall be required to
satisfy the requirements set forth on Exhibit K, and the parties shall enter
into a work letter for the Expansion Building and Expansion Building Tenant
lmprovements reasonably acceptable to both parties and based substantially on
the form of work letter attached hereto as Exhibit J (each, an "Expansion
Building Work Letter'') with Tenant receiving a tenant improvement allowance
from Landlord in the amount of $60 per rentable square foot of the applicable
Expansion Building ($7.50 per rentable square foot of which may be used for
Tenant's cabling and Tenant's furniture, fixtures and equipment within the
applicable Expansion Building) which shall be disbursed as provided for in the
applicable Expansion Building Work Letter; and (v) the "Expansion Building Rent
Commencement Date" shall be the date that is 60 days after the Substantial
Completion of the Building Shell and the Substantial Tl Completion of the
Expansion Building Tenant lmprovements (all as defined in the Expansion Building
Work Letter), and Tenant shall commence paying Base Rent and Operating Expenses
for the Expansion Building on such date. As used in this Lease, "Project Gosts"
shall mean the sum of all of the actual, documented costs incurred by Landlord
through Project Close-Out in connection with the acquisition, design and
construction of the applicable Expansion Building, the Parking Structure and all
related improvements including, without limitation: (i) the value of the land on
which the applicable Expansion Building is being constructed (which for purposes
hereof the parties agree is equal to $34.09 per rentable square foot of the
applicable Expansion Building as of the lnitial Commencement Date and such
amount is subject to increases of 60/o on every other anniversary of the lnitial
Commencement Date; (ii) architectural, engineering, construction and development
cost and fees; (iii) other soft and legal costs; (iv) a development fee to
Landlord equal to 3o/o of the hard Project Costs; (v) Landlord's carry costs
related to the applicable Expansion Building from the initiation of construction
of such Expansion Building until the applicable Expansion Building Rent
Commencement Date; (vi) the $60 per rentable sguare foot tenant improvement
allowance granted by Landlord for the applicable Expansion Building Tenant
lmprovements plus Landlord's carry costs related to the applicable Expansion
BuiHing Tenant lmprovements from the initiation of construction of the
applicable Expansion Building Tenant lmprovements until the applicable Expansion
Building Rent Commencement Date; (vii) infrastructure costs, assessments, impact
fees, site preparation costs, testing, labor and materials to construct the
applicable Expansion Building and the Parking Structure and related
infrastructure and improvements, permit fees, costs associated with obtaining
the PID Permit amendment and necessary entitlement or re-entitlements, if
necessary, and any other governmental fees, sales taxes and fees payable to
contractors, project landscaping, water, gas and electrical fees and related
miscellaneous costs, and builder's risk insurance and other insurance related
costs, (viii) leasing commissions, if any, payable to a broker solely in its
capacity as the broker representing Tenant in connection with the applicable
Expansion Right and, unless Tenant has notified Landlord in writing otherwise,
such broker shall be Cushman & Wakefield of San Diego, lnc., but only if Steve
Rosetta is the broker at Cushman & Wakefield of San Diego, lnc., representing
Tenant in connection with the applicable Expansion Right and further provided
however, that Landlord and tenant's broker (whether Cushman & Wakefield of San
Diego, lnc., or any other brokerage company) shall have entered into a
commission agreement with respect to such commission which agreement is in form
and content acceptable to Landlord and such broker, 70828ss36.12 11 ,^
CopyrightO2m-r,AlexmdriaRrnlUstatefquiti€s,lnc. ALLLIJ RICIITS RESERVED.
Cul'ideitial sndProprieiary- Do Nol n r , x ii ,, R r A- Copy or DisribuE.
Alrxmdria ard the Alemdria Logo rcEgisrcrcd mderorls oJAlexan*ia Rea: thtate
Eqlilica,lnc.



--------------------------------------------------------------------------------



 
[ex1024012.jpg]
each in their respective sole and absolute discretion, (ix) Landlord's carry
costs related to the Parking Structure from the initiation of construction of
such Parking Structure until the Project Close-Out; (x) Landlord's contribution
towards the lnitial Costs for such Expansion Building, and(xi) Landlord's
reasonable financing costs (or reasonable imputed market rate financing costs)
with respect to all of the foregoing. Landlord shall not incur any Project Costs
not contemplated by this Lease and/or any applicable work letter without
Tenant's prior written approval. Tenant shall have the right to audit Project
Costs within 180 days after the Project Close-Out and if Tenant discovers errors
and Landlord and Tenant are unable to resolve such dispute within 30 days after
the expiration of such 180 day period, it shall be resolved by arbitration by a
single arbitrator with the qualifications and experience appropriate to resolve
the matter and appointed pursuant to and acting in accordance with the rules of
the American Arbitration Association. As used herein, "Parking Structure" shall
mean, all as elected by Landlord in it sole discretion, one or more parking
structures each of which may be constructed in one or more phases with the same
or different numbers of tiers in each phase. Landlord shall not however require
the construction in connection with any Expansion Building of more parking
spaces than is required under applicable Legal Requirements to satisfy the PID
Permit for the then Premises and the additional rentable square footage of such
Expansion Building. Each Parking Structure shall generally comply with the
requirements set forth on Exhibit O attached hereto. Landlord shall use
reasonable efforts to notify Tenant of its elections with respect to the
applicable Parking Structure(s) within a reasonable time after Tenant exercises
its Expansion Right for an Expansion Building. lf Landlord elects to construct
any Parking Structure(s) in phases, all of the Project Costs incurred in
connection with each such phase of the applicable Parking Structure(s) shall be
attributable to the applicable Expansion Building being constructed by Landlord.
For example, if Landlord elects in connection with Tenant's exercise of the
Expansion Right for Building 7 to construct a Parking Structure with only 2
tiers, all of the Project Costs in connection with such Parking Structure shall
be included in the definition of Project Costs for Building 8 and used to
calculate Base Rent for Building 8, and, if Tenant thereafter elects to exercise
its Expansion Right for Building 8, and Landlord elects to construct additional
tiers and/or a new Parking Structure at that time, all of the Project Costs in
connection with such additional tiers and/or new Parking Structure shall be
included in the definition of Project Costs for Building 8 and used to calculate
Base Rent for Building 7. Notwithstanding anything to the contrary contained
herein, if Tenant properly exercises its rescission rights as provided for in
this Lease, any elections made by Landlord pursuant to this paragraph shall not
be binding on Landlord if Landlord so elects and Landlord shall be free to make
new elections if Tenant thereafter exercises any of its Expansion Rights. As
used in this Lease, "Project Close-Out" shall mean the first date following the
final completion of the applicable Expansion Building by Landlord that (i) all
contractors, subcontractors, suppliers, architects and others who supplied labor
or materials have been paid in full and all liens are released; (ii) the
architect or general contractor for the applicable Expansion Building have
issued any certificate(s) of completion as may be required by Landlord; (iii)
all punch list items have been completed; and (iv) the contractors and architect
have provided all close out documentation required by Landlord; provided,
however, that in no event shall such date be deemed to occur untilthe applicable
Expansion Building Rent Commencement Date. (e) Construction of Expansion
Buildings. ln addition to the foregoing, the following provisions shall apply
with respect to the design and construction of each Expansion Building: (A)
Building Shell. Notwithstanding anything to the contrary contained in this
Section 39, Landlord's construction obligation with respect to the each
Expansion Building shall be limited to an obligation to construct, subject to
the other provisions of this Section 39, and to deliver to Tenant the Expansion
Building upon Substantial Completion of the Building Shell and upon Substantial
Tl Completion of the Expansion Copyright O 205, Alexandli{ Rcsl lj$taE lhuitics,
lnc, ALL(I) RIGIITS RESERI'ED. Confidatial .nd hoprietary - Do Nol ^ , , , ii ,,
R r A. Copy or DistsibuE. Abxildria ed tbe Alexaodd! Logo reregisered mderorls
of Alexmdria Real llshte Equities,lnc. 70828ss36.12 12



--------------------------------------------------------------------------------



 
[ex1024013.jpg]
Building Tenant lmprovements. As used in this Lease, "Building Shell" shall mean
a warm shell containing the warm shell requirements set forth in the Expansion
Building Requirements attached hereto as Exhibit l. As used in this Lease,
"Building Shetl/Tl Delivery Date" shall mean the date that Tenant is notified in
writing that the Building Shell has been Substantially Completed. (B) Architects
and Gontractors. After the selection of the general contractor as provided for
in the Expansion Building Work Letter, Landlord shall enter into a guaranteed
maximum price contract with the selected general contractor. (C) Plans. Tenant
acknowledges that certain plans and other information that may be made available
to Tenant pursuant to the provisions of this Section 39 and any Expansion
Building Work Letter constitute information that Landlord considers confidential
and, upon request from Landlord, Tenant and Landlord shall execute a
confidentiality and non-disclosure agreement reasonably acceptable to each party
with respect to such confidential information. (D) Budget. The cost information
related to the design and construction of each Expansion Building shall be
shared with Tenant on a so called "open book basis". Tenant shall have the right
to approve (which approval shall not be unreasonably withheld, conditioned or
delayed) any material changes to the final budget prior to Landlord entering
into the guaranteed maximum price contract with the general contractor for the
Building Shell. Notwithstanding anything to the contrary contained herein or in
the Expansion Building Work Letter, Landlord shall have the right to include a
contingency of up to 10% in the budget and in the guaranteed maximum price
contract with the general contractor. ln addition, the budget for each Expansion
Building shall also include a payment for the development fee provided for as
part of the Project Costs. Landlord shall not be entitled to any reimbursement
of any fees, overhead, travel, salaries or costs of Landlord's personnel in
connection with the construction of the Expansion Building unless they are
defined as direct Project Cost. (E) Schedule. Landlord's proposed construction
schedule shall be included as part of the Expansion Building Work Letter.
Landlord shall use reasonable efforts to cause the Building Shell to be
Substantially Completed within 24 months after the building permit for the shell
and core construction of the applicable Shell Building has been issued by the
applicable Governmental Authority). lf the Building Shell/Tl Delivery Date has
not occurred within such 24 month period, Tenant shall have no right to
terminate this Lease with respect to the Expansion Building nor shall Landlord
have any liability to Tenant for any loss or damage resulting therefrom except
that Tenant shall be entitled to occupy such Expansion Building following the
Expansion Building Rent Commencement Date without the obligation to pay Base
Rent 1 day for each day following the expiration of such 24 month period until
the Building Shellffl Delivery Date. lf the Building Shellffl Delivery Date has
not occurred within 30 months after the building permit for the shell and core
construction of the applicable Shell Building has been issued by the applicable
Governmental Authority, Tenant shall have the right to elect to either (i)
continue to receive the Base Rent abatement provided for in the preceding
sentence, or (ii) terminate this Lease only with respect to the applicable
Expansion Building by written notice to Landlord, in which case, except as
provided for in the last sentence of the first paragraph of Section 39(b),
Landlord shall not have any further duties or obligations to Tenant under this
Lease with respect to the applicable Expansion Building and Tenant shall have no
further expansion rights with respect to such Expansion Building and Landlord
shall be free to lease it to any third party(ies) on any terms and conditions
acceptable to Landlord. lf Tenant does not elect to terminate this Lease with
respect to the applicable Expansion Building pursuant to subsection (ii) of the
immediately preceding sentence within 10 business days after the expiration of
such 30 month period, 708285536.12 13 ,^ CopyriShr O 2m.s, Alexandria R.d lislaE
Iquiries, lnc, ALL(I) RIGIITS RESERVED. Confidential .nd ProFiotary - Do Nor ^ ,
, , ii ,, o , n_ Copy or DisribuE. Alexandria md thc Alcmdri{ Logo @ - ''
registeredmdemartsofAlexedriaReal['suEEquitics,lnc.



--------------------------------------------------------------------------------



 
[ex1024014.jpg]
such right to terminate this Lease with respect to applicable Expansion Building
shall be waived, this Lease with respect to the applicable Expansion Building
shall remain in full force and effect, and Tenant shall be deemed to have
elected to proceed under subsection (i) above. Notwithstanding anything to the
contrary contained herein, Tenant acknowledges and agrees that any Tenant Delays
(as defined in Expansion Building Work Letter) and/or delays caused by Force
Majeure shall extend the dates set forth in this paragraph for Landlord's
performance of its obligations on a day for day basis; provided, however, that
in no event may any delays caused by Force Majeure extend the dates set forth in
this paragraph for Landlord's performance of its obligations by more than 90
days in the aggregate except in the case of any matter covered by the provisions
of Sections 18 and 19 hereof. (F) Acknowledgment. Upon the request of either
Landlord or Tenant, the parties shall execute and deliver a written factually
correct acknowledgement of the Building Shellffl Delivery Date, the Expansion
Building Rent Commencement Date, the Base Rent for the Expansion Building and
the expiration date of the Base Term as and when such are established in the
form substantially similar to the form of the "Acknowledgement of Commencement
Date" attached to this Lease as Exhibit D; provided, however, the failure by
either party to execute and deliver such acknowledgment shall not affect the
other party's rights hereunder. (f) Right to Further Expand at the Project.
During the Term, Tenant shall have the right (the "SGS Expansion Right") to
elect to lease any Available Second Generation Space upon the terms and
conditions set forth in this Section 39(fl. As used herein, "Available Second
Generation Space" shall mean any space previously leased by Landlord to any
third party in any new building(s) constructed by Landlord at the Project after
the date hereof and not leased by Tenant. lf there is any Available Second
Generation Space available for lease or becoming available for lease to a third
party (other than the tenant then leasing such space (whether or not such tenant
has the right to renew) and/or any other party to whom Landlord has granted a
right to lease such Available Second Generation Space), Landlord shall, at such
time as Landlord shall elect, deliver to Tenant written notice (the "Offer
Notice") of such Available Second Generation Space, together with the terms and
conditions on which Landlord is prepared to lease to Tenant such Available
Second Generation Space. Tenant shall be entitled to exercise its right under
this Section 39(fl only with respect to the entire Available Second Generation
Space identified in the Offer Notice. lf the applicable Available Second
Generation Space being described in the applicable Offer Notice is 1 floor or
less of any applicable building, Landlord may not require a base term for such
space in the Offer Notice which is more than 10 years. lf the applicable
Available Second Generation Space being described in the applicable Offer Notice
is more than 1 floor in any applicable building, there shall be no cap on the
length of the base term which Landlord may require for such space in the Offer
Notice. lf Tenant delivers an Acceptance Notice but in good faith believes that
the Base Rent and escalations being required by Landlord is above the market
rate for such Available Second Generation Space, the Base Rent for such
Available Second Generation Space shall be determined in the same manner as the
Market Rate (as defined in Section 40) is determined pursuant to Section 40 but
on an expedited basis to be agreed upon by Landlord and Tenant at the time
Tenant delivers an Acceptance Notice but in all events the determination of the
Base Rent for such Available Second Generation Space must be finalized, if at
all, within 30 days after Tenant delivers the applicable Acceptance Notice.
Tenant shall have 10 business days following delivery of the Offer Notice to
deliver to Landlord written notification ("Acceptance Notice") if Tenant elects
to lease the Available Second Generation Expansion Space described in the Offer
Notice. Tenant's failure to deliver an Acceptance Notice to Landlord within the
required 10 business day period shall be deemed to be an election by Tenant not
to exercise Tenant's right to lease the Available Second Generation 708285536.12
14 ,^ Copyright @ 200-5, Alexondria Rltl lltatc ijquiries, lnc. ALL LlJ RIGIrrS
RESERVED. Confidcntial snd Prcprietary - Do Not ^ r, x ii,, R r a. Copy G
Diskibuts. Alerandria &d $eAlemdrir Logo rcrgi{ercd mderu*s of Alexmdria Real
listate Equitics, lnc.



--------------------------------------------------------------------------------



 
[ex1024015.jpg]
Space pursuant to this Section 39(fl, in which case Tenant shall be deemed to
have waived its rights under this Section 39(fl with respect to such Available
Second Generation Space, the provisions of this Section 39(fl shall no longer
apply to such Available Second Generation Space and Landlord shall have the
right to lease such Available Second Generation Space to any party or parties
and on any terms and conditions acceptable to Landlord in its sole and absolute
discretion. Notwithstanding anything to the contrary contained herein, if Tenant
delivers an Acceptance Notice to Landlord for any Available Second Generation
Space and within 30 days thereafter no lease amendment or lease agreement for
the applicable Available Second Generation Space has been entered into by the
parties on such terms and conditions as may be acceptable to each party in its
sole and absolute discretion after negotiating in good faith, Tenant shall be
deemed to have waived its right to lease the applicable Available Second
Generation Space and Landlord shall be free to lease the same to any third party
and on any terms and conditions acceptable to Landlord in its sole and absolute
discretion. Notwithstanding anything to the contrary contained herein, Tenant's
SGS Expansion Right shall, at Landlord's option, not be in effect during any
period where Tenant is in material Default under this Lease. (g) Tenant Default.
Notwithstanding anything to the contrary contained herein, Landlord shall have
the right to suspend performance of all or any of Landlord's obligations under
this Section 39 during any period that Tenant is in material Default under this
Lease and such period of suspension shall constitute a delay caused by Tenant;
provided that Landlord has notified Tenant in writing of Landlord's intention to
suspend performance due to such Default. (h) Amended Lease. Landlord and Tenant
shall enter into a lease amendment or lease agreement acceptable to both
Landlord and Tenant for each Expansion Building setting forth the lease terms
and the rental of such Expansion Building consistent with those set forth in
this Section 39. (i) Termination. The Expansion Right shall, at Landlord's
option, terminate and be of no further force or effect even after Tenant's due
and timely exercise of the Expansion Right, if, after such exercise, but prior
to the commencement date of the Base Term of the lease of the applicable
Expansion Building, there is any material Default by Tenant under the Lease. 0)
Rights Personal. The Expansion Rights and the SGS Expansion Right are personal
to Tenant and are not assignable without Landlord's consent, which may be
granted or withheld in Landlord's sole discretion separate and apart from any
consent by Landlord to an assignment of Tenant's interest in the Lease, except
that they may be assigned in connection with any Permitted Assignment of this
Lease. (k) No Extensions. The period of time within which any Expansion Right or
SGS Expansion Right, as applicable, may be exercised shall not be extended or
enlarged by reason of Tenant's inability to exercise the Expansion Right or SGS
Expansion Right, as applicable. (l) Additional Entitlements. Tenant acknowledges
and agrees that (i) Landlord may be able to obtain additional entitlements for
approximately 190,000 additional rentable square feet at the Project
("Additional Entitlements"), (ii) if Landlord obtains any or all such Additional
Entitlements, the Project Site Plan may be revised by Landlord to include such
additional square footage, (iii) in no event is Landlord obligated to seek or
obtain such Additional Entitlements, and (iv) if Landlord obtains any or all
such Additional Entitlements, Tenant's Expansion Right shall, at Landlord's
option, include such additional square footage subject to all of the other
provisions of this Section 39; provided, however, that Tenant shall not be
required to pay Land Rent in connection with such Additional Entitlements. ln no
event shall any portion of ,^ Copyrighr @ 2m-5, Alexandlia Rr&l lj$lae &uities,
Inc. ALL(IJ Rlcl ITS RESERVED. Conlidcnrial and Propietary - Do Nol ^ , , * ii
,, o , ^- Copy or Dsribuc. Atr xe&ia ed the Alexmdda Logo rc rcgisrered mdewks
of Alexedia Real lf,slate Equitis,lnc- 70828ss36.12 15



--------------------------------------------------------------------------------



 
[ex1024016.jpg]
14, the square footage comprising the Additional Entitlements be added to
Building 7, Building B or Building 9 so long as Tenant continues to have the
Expansion Rights under this Lease and Tenant is paying the Land Rent." Exhibit H
attached to the Lease is hereby deleted in its entirety and replaced with
Exhibit C attached to this Second Amendment. Brokers. Landlord and Tenant each
represents and warrants that it has not dealt with any broker, agent or other
person (collectively, "Broker") in connection with the transaction reflected in
this Second Amendment and that no Broker brought about this transaction, other
than Cushman & Wakefield. Landlord and Tenant each hereby agrees to indemnify
and hold the other harmless from and against any claims by any Broker claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this leasing transaction. Landlord
shall be responsible for all commissions due to Cushman & Wakefield arising out
of the execution of this Second Amendment in accordance with the terms of a
separate written agreement between Cushman & Wakefield and Landlord.
Miscellaneous. a. This Second Amendment is the entire agreement between the
parties with respect to thesubject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto. b. This Second Amendment is binding upon and shall inure to the benefit
of the parties hereto, and their respective successors and assigns. c. This
Second Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Second Amendment attached thereto. d. Except as amended and/or
modified by this Second Amendment, the Lease is hereby ratified and confirmed
and all other terms of the Lease shall remain in full force and effect,
unaltered and unchanged by this Second Amendment. ln the event of any conflict
between the provisions of this Second Amendment and the provisions of the Lease,
the provisions of this Second Amendment shall prevail. Whether or not
specifically amended by this Second Amendment, all of the terms and provisions
of the Lease are hereby amended to the extent necessary to give effect to the
purpose and intent of this Second Amendment. [Signatures are on the next page.l
15. ,^ Copyri8hr O 200.r, Alexandir Rcsl l.ishc &uiriss, lnc. ALLtU
RICIITSRESERVED. ConfidentialrndProprietary-DoNot ^ , , , ii ,, R r A. Copy or
Dsribuk. Abxandri{ tod thc Alexedria Logo re regisGred mderurls ofAlexrDdria
Real t sttte Equitics, lnc. 708285536.12 16



--------------------------------------------------------------------------------



 
[ex1024017.jpg]
IN WITNESS WHEREOF, day and year first above written. the parties hereto have
executed this Second Amendment as of the TENANT: ILLUMINA, INC., a Delaware
corporation LANDLORD: ARE.SD REGION NO.32, LLC, a Delaware limited liability
company By: ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited
partnership, managing member ARE-QRS CORP., a Maryland corporation, general
partner By: RE LegolAffoin 'Y t-r i-t '' Copyrighr O 2m5, Alexaadria RGa, BtaE
nquiries, Itrc. AII tlJ RlGl lTS RESmVED. Confiderdol rnd Propriotary - Do Nol ^
, , , ii ,, R I A- Copy s DisEibuE, Abxe&ia ad rhe Alexedris Logo @EgisEEd
mdelMls of Alepn&ia Real lLslate Equitics,lnc. 70828ss36.12 17



--------------------------------------------------------------------------------



 